DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WILLIAM EDWARD LEWIS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-938

                         [September 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 12-
012641CF10A.

  William Edward Lewis, Davie, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See § 943.0581(3), Fla. Stat. (2018); Fla. Admin. Code R.
11C-7.008; Lewis v. State, 711 So. 2d 174 (Fla. 4th DCA 1998).

WARNER, GROSS and GERBER, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.